Citation Nr: 0803838	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-13 617	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for bilateral leg 
disability, to include spastic paraparesis.

3.  Entitlement to service connection for psoriasis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Newark, 
New Jersey Regional Office of the Department of Veterans 
Affairs (VA) that granted service connection for PTSD, and 
assigned a 10 percent initial evaluation, effective July 29, 
2002.  This matter is also before the Board on appeal from a 
November 2004 rating decision that denied service connection 
for psoriasis, and a June 2005 rating decision that denied 
service connection for a back disability and denied service 
connection for bilateral leg disability.  The record 
demonstrates that an August 2006 rating decision of the 
Indianapolis, Indiana Regional Office (RO) increased the 
evaluation for PTSD from 10 percent to 30 percent, effective 
July 29, 2002.

The Board observes that in December 1999, the veteran filed 
claims for entitlement to service connection for degenerative 
changes of the back and mild spastic paraparesis of the legs.  
Such claims were denied by the RO in a September 2000 rating 
decision on the basis that the claims were not well-grounded.  
The veteran did not perfect an appeal to that decision.  
However, Section 7(b) of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminated well groundedness from the standard of review of 
claims for VA benefits, and provided that a claim for 
benefits denied on the basis of not being well grounded, 
which became final during the period beginning on July 14, 
1999 and ending November 9, 2000, should be readjudicated as 
if the denial had not been made.  See Section 7(b) of the 
VCAA, Pub.L. No. 106-475, 114 Stat. 2096 (2000).  Therefore, 
when the veteran filed to reopen his previously denied claims 
of entitlement to service connection for mild spastic 
paraparesis of the legs and entitlement to service connection 
for a back disability in June 2002, the RO should have 
undertook to readjudicate the claims de novo on the merits.  
However, it did not.  Nevertheless, the Board, in accordance 
with Section 7(b) of the VCAA, will adjudicate the issues on 
the merits and has recharacterized them as that which are 
found on the coversheet of the decision.

The Board notes that a review of the claim files reflects 
that the veteran, in a May 2002 statement, raised a claim of 
entitlement to service connection for transverse myelitis, to 
include as secondary to Agent Orange exposure.  As this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.

The issues of entitlement to service connection for psoriasis 
and bilateral leg disability, to include spastic paraparesis, 
and entitlement to an initial evaluation in excess of 30 
percent for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current low back disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown by competent clinical evidence of record to be causally 
related to service.


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).On 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In the present case, VA satisfied its duty to notify by means 
of April 2005, March 2006 and March 2007 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any evidence in his possession pertaining to the 
claim, and provided him with notice of the type of evidence 
necessary to establish a disability rating and/or effective 
date in the event of award of the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to   degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
a low back disability.  In this regard, in order to establish 
service connection on a nonpresumptive direct incurrence 
basis, the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and in-service injury or 
disease.  Although the record reflects that the veteran 
currently has low back arthritis, his service medical records 
do not reflect that he ever complained of, or was diagnosed 
with, a low back disability while in service.  Indeed, the 
veteran, on a June 1970 report of medical history, completed 
in conjunction with his separation examination, denied a 
history of arthritis or rheumatism, swollen or painful 
joints, or back trouble of any kind.  Additionally, on the 
corresponding report of clinical examination, the examiner 
reported that the veteran's spine was normal.  Further, no 
competent clinical evidence of record establishes that the 
veteran's current low back disability, initially demonstrated 
years after service, is etiologically related to any incident 
of service. Thus, the Board finds that the evidence of record 
does not establish that the veteran is entitled to a grant of 
service connection on a nonpresumptive direct incurrence 
basis for his current low back disability.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's low 
back arthritis manifested itself to a compensable degree 
within one year of his separation from service.  In fact, the 
record reflects that the first reported clinical diagnosis of 
arthritis of the lumbar spine was in 1999, which was many 
years after service.  Hence, the Board finds that evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current low 
back arthritis.

In conclusion, although the veteran asserts that his current 
low back disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran currently has a low back 
disability that is related to his active military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.




ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

With respect to the duty to the assist, VA must make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).
  
With respect the veteran's claim for entitlement to service 
connection for psoriasis, post-service treatment records 
reflect that he has complained of, and sought treatment for, 
psoriasis since 1994.  With respect to an in-service injury 
or disease, the veteran's service medical records reflect 
that in April 1970, the veteran complained of a rash around 
his rectum.  The veteran, in his December 2004 Notice of 
Disagreement, has also contended that his psoriasis is 
related to his service in Vietnam.  The veteran, on his 
August 2005 VA Form 9, specifically related that his unit 
primarily operated in the Mekong Delta region where they 
spent a major portion of time in waters in which the 
Vietnamese regularly, defecated, urinated, and disposed of 
items.  The veteran also related that their fatigues were 
washed in the same filthy water and that they had to wear 
such uniforms on a daily basis.  However, despite the 
evidence of an in service skin disability and the veteran's 
contentions that his psoriasis could be related to certain 
circumstances of his documented service in Vietnam, the 
record does not reflect that the veteran has been afforded a 
VA examination to determine the nature and etiology of his 
current skin disability.  As such, the Board finds that such 
an examination and clinical opinion is warranted.  Such 
information would be useful in the de novo adjudication of 
the veteran's claim.

With respect to the veteran's current bilateral leg 
disability, to include spastic paraparesis, the veteran's 
service medical records reflect that in August 1968, the 
veteran complained of feeling weakness in the popliteal area 
and inner thighs.  However, despite the evidence of in-
service weakness in the veteran's inner thighs and the 
reported current neurological symptomology in his legs, the 
record does not reflect that the veteran has been afforded a 
VA examination to determine the nature and etiology of his 
current leg disability.  As such, the Board finds that such 
an examination and clinical opinion is warranted.  Such 
information would be useful in the de novo adjudication of 
the veteran's claim.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The record reflects that the veteran was last examined for 
his PTSD in January 2003.  As the findings from this 
examination may not reflect the current state of the 
veteran's PTSD, a new examination is warranted.  Under 38 
C.F.R. § 3.326(a) (2007), a VA examination will be authorized 
where there is a possibility of a valid claim.  Such 
information would be useful in the de novo adjudication of 
the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claims for service connection for 
bilateral leg disability and psoriasis, 
as well as his claim for an increased 
evaluation for PTSD, including which 
evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.  Additionally, 
the veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims, 
including notice that a disability 
rating and an effective date will be 
assigned if service connection is 
awarded.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for bilateral leg disability 
and psoriasis, since his discharge from 
service, and PTSD since July 2002.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his current skin disability, 
to include psoriasis.  The examiner 
should then be requested to furnish an 
opinion as to whether it is at least as 
likely as not that any current skin 
disability is etiologically related to 
the documented skin rash noted in service 
in April 1970, or any other incident of 
service, including exposure to unclean 
water in the Mekong Delta region of 
Vietnam.

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his current 
bilateral leg disability, including 
spastic paraparesis.  The examiner should 
be requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current bilateral leg 
disability, including spastic 
paraparesis, is etiologically related to 
any incident of service, including the 
weakness in the popliteal area and inner 
thighs reported in service in August 
1968.
 
All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

5.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The examiner should describe 
how the symptoms of PTSD affect the 
veteran's social and industrial capacity, 
and whether the condition is permanent in 
nature.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  The examiner 
should assign a GAF score for the PTSD 
and provide a definition of the numerical 
code assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

6.  Following completion of the above, 
the issues on appeal should be 
readjudicated.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


